In an action to recover damages for conscious pain and suffering and for wrongful death, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered April 30, 1959, after a jury trial, dismissing the complaint on the merits as to defendant village, upon its motion. The basis for the dismissal was that the remedy under the Workmen’s Compensation Law is the exclusive remedy. Judgment affirmed, without costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.